Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 26, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a boutique director until she voluntarily left her employment because she was dissatisfied with the job’s increased responsibilities when vacancies occurred in her staff. The Unemployment Insurance Appeal Board held that claimant was not entitled to unemployment insurance benefits because she voluntarily left her employment without good cause.
We affirm. Claimant’s dissatisfaction with her work environment does not constitute good cause for leaving her employment under these circumstances (see, Matter of Zietek [Commissioner of Labor], 269 AD2d 657; Matter of Boehm [Commissioner of Labor], 268 AD2d 665). Furthermore, claimant’s contention that her employer lied to her about the scope of the job and that she never received an e-mail regarding the use of her name on a mailer raised issues of credibility for resolution by the Board (see, Matter of Zevallos [Commissioner of Labor], 268 AD2d 857). Claimant’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P. J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.